Citation Nr: 1453506	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  10-12 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for the residuals of ear injury.

2. Entitlement to an initial compensable evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1977 to November 1980.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2008 rating decision of a Department of Veterans Affairs (VA)
Regional Office (RO), which, in part, granted service connection for a left ear hearing loss disability and assigned a noncompensable evaluation, and denied service connection for a right ear hearing loss disability and ear injury.

In November 2010 the Veteran presented testimony at a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the virtual claims folder.

In a June 2011 Board decision, the Veteran was granted service connection for right ear hearing loss, and the issues of an increased initial rating for left ear hearing loss and an ear injury were remanded for further development.  As the Veteran is now service connected in both ears, the Board finds the issue would be more properly characterized as entitlement to an increased initial evaluation for bilateral hearing loss, and thus the remaining issues in appellate status are as noted above.  These issues were remanded in August 2013 and now return again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regretfully, the Board finds that an additional remand is warranted in this case.

The Board also notes that the Veteran, in his November 2013 statement, indicated that he would shortly be seeing a private audiologist for evaluation and treatment of his hearing loss.  It is possible that these treatment records may be probative to the issue of entitlement to service connection for residuals of ear injury as well as his claim for a higher rating.  As such, on remand, an attempt should be made to associate any outstanding private, and VA, treatment records with the Veteran's virtual claims file.

This case was most recently remanded in August 2013, primarily for a VA more thorough examination of the Veteran's ears, to include audiometric testing.  The Veteran received a VA examination in October 2013, which discussed the fact that the Veteran had hearing loss, but did not include an audiogram.  Rather, the examination report indicates that an audiogram over 4 years earlier showed moderate severe bilateral high frequency sensorineural hearing loss.  The Veteran, in a statement dated in November 2013, indicated that he felt that examination was inadequate, and the Board agrees.  

While the Veteran's prior examination did include a fairly thorough examination of his ears, to determine if the Veteran had any ear injury, it did not include an audiometric testing which would be relevant in evaluation his hearing loss disability and any other disability of the ears.  The "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability, and accounts for its history.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  The medical examiner must consider the records of prior medical examinations and treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the lack of sufficient contemporary evidence to rate the Veteran's hearing loss disability, a new VA examination addressing the severity of the Veteran's hearing loss disability would be probative.  

The Board recognizes that the absence of an audiogram may have little impact as to the question of whether the Veteran has an ear injury other than the acoustic trauma that has already been conceded by VA.  Nevertheless, results of the audiogram may be relevant to the Veteran's ear injury claim.  


Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide the names and addresses of any health care providers who have treated him for hearing loss disability or any residuals of an ear injury since 2013.   After obtaining any required releases, please secure all records and associate them with the Veteran's claims file.

2.  After the above development has been completed, and the requested records are associated with the claims file, please schedule the Veteran for an appropriate VA examination with a physician familiar with ear disorders, (preferably an otolaryngologist or ear, nose, throat (ENT) specialist if available) to determine the onset and etiology of the residuals of any ear injury, and the current level of severity of the Veteran's service connected bilateral hearing loss.  If possible, this examination should be scheduled at the Saginaw VAMC.  The claims folder, to include a copy of this Remand, must be made available to and reviewed by the examiner prior to completion of the examination report, and the examination report must reflect that the claims folder was reviewed.  

The examiner should:

(a)  Identify with specificity a current disability of either ear that is currently manifested or that has been manifested at any time since May 2008. 

If the Veteran has no apparent ear injuries, or residuals of prior ear injuries, the examiner should specifically annotate lack of such in the examination report.

(b)  For each ear disability, or residual thereof, identified, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent probability or greater) that any such disability is related to the Veteran's active service, to include as a result of his ears rupturing during service.

(c)  Conduct appropriate audiometric testing to evaluation the current severity of the Veteran's hearing loss disability.

(d)  Describe in detail the functional effects caused by the Veteran's hearing loss disability.  

Any opinion provided must include an explanation of the basis for the opinion.  If the above requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  If audiometric testing cannot be undertaken, the examiner must specifically state that in his examination report, and state why.

3. Then, after ensuring any other necessary development has been completed, the RO should readjudicate the Veteran's claims of service connection for residuals of an ear injury and entitlement to an increased rating for a bilateral hearing loss disability.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



